Exhibit 12.1 Ratio of Earnings to Fixed Charges For Period Ended December 31,2009 (in thousands, except ratio computation) Year Ended December 31, Pretax income from continuing operations before adjustment for noncontrolling interest $ Adjustments Equity in income in unconsolidated joint ventures 88 ) - ) - Fixed Charges Distributed income of equity investees - ) Capitalized interest ) Earnings as Defined $ Fixed Charges Interest expense $ Capitalized interest Amortization of debt premiums (discounts) Amortization of loan fees Fixed Charges $ Ratio of earning to Fixed Charges
